Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 6/16/2022 (pages 7-8):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1-5, 7-8, and 10-14 are allowed.
Allowable Subject Matter
Claims 1-5, 7-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10, 11, and 12:
U.S. Publication No. 20110234380 to Ito discloses in Figures 1-11 a communication device (wireless tag) comprising: 
One or more hardware processors (control unit 15) configured to: 
Receive, from a server device (data collection device) performing communication by a communication method of … a number (time slot number) indicating a communication timing (time slot number represents a time zone where data can be transmitted from wireless tag to the data collection device), a reference number (time slot number) indicating the number serving as a reference (time slot number information is a claimed “reference” since wireless tag uses the time slot number information as a reference to determine a time zone where data can be transmitted from wireless tag to data collection device).  Data collection device communicates with a plurality of wireless tags using time-division multiplexing.  Data collection device includes a time information generator that generates time information representing time, and a time slot number information generator that generates time slot number information representing a time slot number which represents a time zone where data can be transmitted from the wireless tag to the data collection device.  Data collection device transmits the time slot number information and time information representing a current time to wireless tag.  Wireless tag receives the time slot number information and the time information, stores the time slot number information, corrects time measurement information of a timer based on the time information to cause the timer to perform time measurement, and transmits data to data collection device in a time zone corresponding to the time slot number.
Determine a processing timing (time slot according to time slot information) of predetermined processing (transmitting data to the data collection device), based on … the reference number ...  Wireless tag transmits data to data collection device in a time zone corresponding to the time slot number.  Figure 4 shows wireless tag 1a, 1b, and 1c transmitting data to data collection device at respective time slots, according to the time slot number information assigned to each of wireless tag 1a, 1b, and 1c by data collection device.  Refer to Sections 0042-0141.
Ito et al does not disclose … receive, from a server device performing communication by a communication method of synchronizing a number indicating a communication timing, a reference number indicating the number serving as a reference …
U.S. Patent No. 9794657 to Jiang et al disclose in Figures 1-12 wherein a controller communications with a plurality of nodes.  Controller has a synchronizer 121 that uses slot timing information to perform time slot synchronization to synchronize the time slots between nodes are synchronized.  Nodes transmit data to controller at a respective time slot.  Time slot synchronization is used to avoid interference between nodes.  Refer to Column 2 line 9 to Column 7 line 6, specifically Column 7 lines 20-54.  By applying Jiang et al to Ito et al:  data collection device of Ito et al can use the time slot number information transmitted to wireless tags to synchronize transmissions from wireless tags to data collection device, thereby preventing interference between transmissions from wireless tags since each wireless tags transmits data to data collection device at an assigned time slot.  

	However, none of the prior art disclose the limitations “determine a processing timing of predetermined processing, based on a value acquired by adding an integral multiple of a predetermined processing interval to the reference number or to an update number, the update number being acquired by adding a predetermined offset to the reference number, the value corresponding to a future time closest to a current time.”, and can be logically combined with Ito and Jiang et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160150592 to Samuel et al disclose in Figures 1-7 wherein a first terminal receiving a wireless signal; the first terminal demodulating the wireless signal to obtain burst data and a timeslot number; the first terminal sending the burst data and the timeslot number to a second terminal; the second terminal receiving the burst data and the timeslot number sent by the first terminal; the second terminal performing signal modulation on the burst data; and the second terminal transmitting a signal obtained after the signal modulation in a corresponding timeslot according to the timeslot number.  Refer to Sections 0104-0245.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 27, 2022